Citation Nr: 1631374	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1954 to February 1956. 

This case is before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

These claims were previously before the Board in December 2015, at which time they were remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives.

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  The Veteran has not shown a current hearing loss disability for VA compensation purposes.

2.  The Veteran does not have a diagnosis or other findings of tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Adequate notice was provided in February 2013.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). VA treatment records have been obtained and associated with the claims file. The Veteran was offered the opportunity to submit private treatment records and lay evidence. The Veteran was afforded a VA medical examination.

These matters were previously before the Board and were remanded for additional development, including contacting the Veteran and his representative to request further information, including evidence of his disabilities.  Letters were sent to the Veteran in December 2015 and February 2016.  To date, no response from the Veteran has been received.  Thus, the Board's prior remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law and analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 

In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155 (1993). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). For hearing loss, there is not only medical evidence of a current disability but also that the disability is of a certain severity. As the Court stated recently in McKinney v. McDonald, No. 13-2273, 2016 WL 932820 at *6 (March 11, 2016): 

Generally, once VA determines that a veteran has a disease or injury that was incurred or aggravated by service, service connection is granted for the resulting disability without regard to its severity. The severity of the disability is usually considered only after service connection has been granted and VA is assigning a disability rating to compensate the veteran for the impairment in earning capacity attributed to the disability. Hearing loss is an exception to this rule. Because hearing loss is not considered a "disability" unless the loss exceeds a certain threshold on an audiometric test, a minimum degree of hearing loss is a prerequisite for entitlement to disability compensation benefits.

Here, the Board finds there is no evidence of a present disability of hearing loss for VA purposes under § 3.385 and no evidence of tinnitus.

The Veteran submitted his claim, through his representative, in February 2013.  The claim requested service connection for hearing loss and tinnitus but contained no additional statements regarding his disability or medical records evidencing a disability.  

The Veteran underwent a VA examination in August 2013.  The examiner concluded that he was unable to perform audiometric testing as the Veteran had cognitive difficulties rendering him unable to respond.  The examiner stated that the Veteran has sensorineural hearing loss in the frequency range of 500-4000 Hz but that he cannot provide a medical opinion regarding etiology without resorting to speculation because the Veteran was unable to respond and the claims file does not contain any service medical records.  Specifically, the examiner noted that the Veteran was in receipt of 100 percent rating for dementia.  The examiner further noted that the Veteran did not report recurrent tinnitus. 

In a September 2013 notice of disagreement, the Veteran, through his representative, stated that he disagreed with using "the VA examiner's audiometric score findings as inconsistent or not reliable and using findings as a basis for denial."  The Veteran also submitted a "problem list" from the VA Medical Center listing his disorders and neither hearing loss nor tinnitus were on the list.  

A review of VA treatment records from 2007 through 2014 does not show any diagnoses or treatment for hearing loss or tinnitus.  In 2007 when admitted to a Veterans' Care Center it was noted that his hearing appeared normal for his age.  A service separation examination shows normal findings to whispered and spoken voice examination.

In December 2015, the Board remanded the claims to the AOJ to afford the Veteran another opportunity to submit evidence in support of his claims.  To date, no response has been received.  

While the Board is sympathetic to the Veteran's cognitive impairment due to his dementia, service connection may not be granted without evidence of a current disorder.  As the record contains no evidence, lay or medical, of a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus, the Veteran's claims are denied.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


